DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-10, 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stubben (US 7,575,068)
Regarding claim 1, Stubben teaches a sealing assembly for a circle member of a motor grader, the sealing assembly comprising: a plurality of cover segments (120) disposed adjacent to an inner circumference of the circle member (fig. 5, 102, 103), at least one of the plurality of cover segments defining a gap in association with a component (fig 5) disposed adjacent to the at least one of the plurality of cover segments; and a sealing element (130) removably disposed on the at least one of the plurality of cover segments and extending into the gap, the sealing element adapted to sealingly engage each of the at least one of the plurality of cover segments and the component.  

5. The sealing assembly of claim 1, wherein the sealing element includes a groove extending along a length of the sealing element, the groove adapted to removably receive an edge of the at least one of the plurality of cover segments therein (fig. 5).  
6. The sealing assembly of claim 1, wherein the sealing element is snap fitted on an edge of the at least one of the plurality of cover segments (fig. 5).  
7. The sealing assembly of claim 6, wherein a length of the sealing element is approximately equal to a length of the edge of the at least one of the plurality of cover segments.  
8. The sealing assembly of claim 1, wherein a thickness of the sealing element is at least equal to a width of the gap (fig. 6).  
9. The sealing assembly of claim 1, wherein the sealing element is made of one of a plastic, a polymer, and an elastomer (2:36).  

10. A circle assembly for a motor grader, the circle assembly comprising: a circle member (fig. 5, 102, 103) defining an inner circumference, the circle member adapted to receive a ring gear therein; and a sealing assembly disposed in association with the circle member, the sealing assembly comprising: a plurality of cover segments (120) disposed adjacent to the inner circumference of the circle member, at least one of the plurality of cover segments defining a gap in association with a component (fig. 5) disposed adjacent to the at least one of the plurality of cover segments; and a sealing element (130) removably disposed on the at least one of the plurality of cover segments and extending into the gap, the sealing element adapted to sealingly engage each of the at least one of the plurality of cover segments and the component.  


14. The circle assembly of claim 10. wherein the sealing element includes a groove extending along a length of the sealing element, the groove adapted to receive an edge of the at least one of the plurality of cover segments therein (fig. 5).  
15. The circle assembly of claim 10, wherein the sealing element is snap fitted on an edge of the at least one of the plurality of cover segments (fig. 5-6).  
16. The circle assembly of claim 15. wherein a length of the sealing element is approximately equal to a length of the edge of the at least one of the plurality of cover segments (fig. 6).  
17. The circle assembly of claim 10, wherein a thickness of the sealing element is at least equal to a width of the gap (Fig 5).  
18. The circle assembly of claim 10, wherein the sealing element is made of one of a plastic, a polymer, and an elastomer (2:36).  
19. A motor grader comprising: a frame (fig. 1), a circle member (102, 103) mounted to the frame, the circle member defining an inner circumference, the circle member adapted to receive a ring gear therein; and a sealing assembly disposed in association with the circle member, the sealing assembly comprising: a plurality of cover segments (120) disposed adjacent to the inner circumference of the circle member, at least one of the plurality of cover segments defining a gap in association with a component (103) disposed adjacent to the at least one of the plurality of cover segments; and a sealing element removably disposed on the at least one of the plurality of cover segments and extending into the gap (fig. 5), the sealing element adapted to sealingly engage each of the at least one of the plurality of cover segments and the component.  

.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubben.
Regarding claims 2, 3, 11, and 12, Stubben teaches the sealing assembly of claims 1 and, but fails to teach wherein the component is an adjacent cover segment of the plurality of cover segments or a pinion cover of a pinion gear associated with the circle member.  However, examiner takes official notice that it is known to seal between components in a motor grader. it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include the seal taught by Stubben between another cover segment and one between a pinion cover as an addition of parts that would provide the additional benefit of supporting and sealing two components. 

Conclusion
Nixon, Jr (US 4,554,748) teaches sealing between adjacent components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308. The examiner can normally be reached M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA H LUTZ/Primary Examiner, Art Unit 3671